Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00793-CR

                                         The STATE of Texas,
                                              Appellant

                                                    v.

                                         Anthony Otis STRAIT,
                                               Appellee

                             From the County Court, Kinney County, Texas
                                       Trial Court No. 10177CR
                             Honorable Spencer W. Brown, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 30, 2019

DISMISSED FOR LACK OF JURISDICTION

           The State filed a notice of appeal in this appeal on October 22, 2018, stating it was

appealing the Order on Motion to Recuse and Jeopardy Motion for Dismissal signed by the trial

court on October 15, 2018. The clerk’s record was filed in this appeal on December 28, 2018;

however, the clerk’s record did not contain an appealable order.

           After reviewing the order referenced in the notice of appeal that is contained in the clerk’s

record in other appeals, it appeared the trial court struck through the underlying trial court cause

number on the exhibit listing the trial court cause numbers to which the trial court’s ruling applied.
                                                                                     04-18-00793-CR


Accordingly, by order dated January 3, 2019, the State was ordered to show cause in writing by

January 17, 2019, why this appeal should not be dismissed for lack of jurisdiction because no final,

appealable order had been entered in the underlying cause. On January 16, 2019, the State filed a

response to the motion conceding it had not filed a motion to recuse in the underlying trial court

cause number. Therefore, because no final, appealable order has been entered in the underlying

cause, this appeal is dismissed for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-